UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7547



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WALTER D. BROOKS, III,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-135)


Submitted: February 12, 2004              Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter D. Brooks, III, Appellant Pro Se. Kimberly Riley Pedersen,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Walter D. Brooks, III, seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2255 (2000).   The order is appealable only if a circuit justice

or judge issues a certificate of appealability.        28 U.S.C. §

2253(c)(1) (2000).   A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

           We have independently reviewed the record and conclude

that Brooks has not made the requisite showing.     Accordingly, we

deny Brooks’ motion for a certificate of appealability and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -